705 S.E.2d 375 (2010)
Horace K. POPE, Jr., Employee
v.
JOHNS MANVILLE, Employer, and St. Paul Travelers Indemnity Company, Carrier.
No. 59P10-2.
Supreme Court of North Carolina.
December 15, 2010.
M. Duane Jones, for Johns Manville and Travelers.
Michael B. Pross, Salisbury, for Pope, Horace K. (Jr.).
Jeri L. Whitfield, Greensboro, for North Carolina Association of Defense Attorneys.
Elizabeth Brooks Scherer, Raleigh, for North Carolina Association of Defense Attorneys.
R. James Lore, for Pope, Horace K. (Jr.).

ORDER
Upon consideration of the petition filed by Defendants on the 26th of October 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed on the 26th of October 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."